          Case 3:20-cv-01302-VC Document 49 Filed 10/05/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CEDAR LANE TECHNOLOGIES INC.,                     Case No. 20-cv-01302-VC
                 Plaintiff,
                                                    ORDER CLARIFYING ORDER TO
          v.                                        SHOW CAUSE
  BLACKMAGIC DESIGN INC.,                           Re: Dkt. No. 47
                 Defendant.

       To be clear, yesterday’s order to show cause at Dkt. No. 47 applies to both Kirk

Anderson, who is listed on the docket as the plaintiff’s attorney, and Isaac Rabicoff, who is listed

on the briefs as “of counsel.” Although one response to the order to show cause may be filed on

behalf of the plaintiff, each lawyer must file separate responses on their own behalf as well.

       The case management conference currently scheduled for October 13 is rescheduled to

occur at the same time as the hearing on the order to show cause, on Thursday, November 12 at

10 a.m. via zoom.
       IT IS SO ORDERED.

Dated: October 5, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
